






AMENDED AND RESTATED EMPLOYMENT AGREEMENT


June 15, 2013


This Amended and Restated Employment Agreement (“Agreement”) is made this 15th
day of June, 2013 (the “Agreement Date”) between the following parties
(“Parties”):


(i)
BOK Financial Corporation, an Oklahoma corporation (“BOK Financial”); and,



(ii)
Donald T. Parker, an individual currently residing in Tulsa, Oklahoma (the
“Executive”).



BOK Financial and Executive, in consideration of the promises and covenants set
forth herein (the receipt and adequacy of which are hereby acknowledged) and
intending to be legally bound hereby, agree as follows:


(1)
Purpose of This Agreement. The purpose of this Agreement is as follows:



(a)
BOK Financial is a financial holding company, subject to regulation by the Board
of Governors of the Federal Reserve System. The subsidiaries of BOK Financial
include BOKF, NA, a national association engaged in banking and BOSC, Inc., a
registered broker-dealer.

(b)
The Executive has extensive prior experience in financial services and banking
and is currently employed as an Executive Vice-President of BOK Financial and
BOKF, NA, reporting to the Chief Executive Officer.

(c)
The purpose of this Agreement is to set forth the terms and conditions on which
BOK Financial shall employ the Executive and the Executive shall serve as an
officer of BOK Financial, BOKF, NA, and other of their affiliates.



(2)
Prior Agreement Superseded. This agreement supersedes, from and after the
Effective Date, any employment agreement between Executive and BOK Financial
and/or BOKF, NA (excluding, for avoidance of doubt, any rights of Executive
arising under the BOK Financial 2003 Stock Option Plan, the BOK Financial 2009
Omnibus Incentive Plan, and the BOK Financial 2011 True-Up Plan).



(3)
Employment. Effective as of the Agreement Date, BOK Financial hereby employs the
Executive, and the Executive hereby accepts employment with BOK Financial, on
the following terms and conditions:



(a)
Executive shall serve as Executive Vice-President, Chief Information Officer of
BOK Financial and BOKF, NA. Executive shall be responsible for those divisions
and business lines of BOK Financial and BOKF, NA as the Chief Executive has
heretofore established and as may hereafter be established by the Chief
Executive Officer from time to time.

(b)
Executive shall devote all time and attention reasonably necessary to the
affairs of BOK Financial and BOKF, NA and shall serve BOK Financial and BOKF, NA
diligently, loyally, and to the best of his ability.

(c)
Executive shall serve in such other or additional positions as an officer and/or
director of BOK Financial and BOKF, NA or any of their affiliates as the Chief
Executive Officer of BOK Financial may reasonably request; provided, however,
Executive’s residence and place of work shall be in the Tulsa, Oklahoma area.





--------------------------------------------------------------------------------




(d)
Notwithstanding anything herein to the contrary, Executive shall not be
precluded from engaging in any charitable, civic, political or community
activity or membership in any professional organization.



(4)
Compensation. As the sole, full and complete compensation to the Executive for
the performance of all duties of Executive under this Agreement and for all
services rendered by Executive to BOK Financial and/or to any affiliate of BOK
Financial:



(a)
BOK Financial shall pay the Executive an annual salary (the “Annual Salary”)
equal to Executive’s Annual Salary in effect as of the Agreement Date during the
Term (as hereafter defined). The Annual Salary shall be payable in installments
in arrears, less usual and customary payroll deductions for FICA, federal and
state withholding, and the like, at the times and in the manner in effect in
accordance with the usual and customary payroll policies generally in effect
from time to time at BOK Financial.

(b)
The Annual Salary shall not be decreased at any time during the Term of this
Agreement. The Annual Salary may be increased annually in accordance with BOK
Financial’s compensation review practices in effect from time to time for senior
executives.

(c)
BOK Financial shall pay and provide to Executive pension, thrift, medical
insurance, disability insurance plan benefits, and other fringe benefits, on the
same terms and conditions generally in effect for senior executive employees of
the BOK Financial and its affiliates (the “Additional Benefits”).

(d)
BOK Financial may, from time to time in BOK Financial’s sole discretion
consistent with the practices generally in effect for senior executive employees
of the BOK Financial and its affiliates, pay or provide, or agree to pay or
provide Executive a bonus, stock option, restricted stock, other incentive or
performance based compensation.

(i)
BOKF Financial shall provide annual incentive and long term incentive awards to
Executive in accordance with BOK Financial’s Executive Incentive Compensation
Plan as adopted by the BOK Financial’s Board of Directors from time to time and
BOK Financial’s existing True-Up Plan.

(ii)
All such bonus, stock option, restricted stock, or other incentive or
performance based compensation, regardless of its nature (hereinafter called
“Performance Compensation”) shall not constitute Annual Salary.

(e)
BOK Financial shall reimburse Executive for reasonable and necessary
entertainment, travel and other expenses in accordance with BOK Financial’s
standard policies in general effect for senior executives of BOK Financial.

(f)
Executive shall be allowed vacation, holidays, and other employee benefits not
described above in accordance with BOK Financial’s standard policy in general
effect for BOK Financial’s senior executives. Executive shall be entitled to
four weeks paid vacation each year.

(g)
BOK Financial shall permit Executive to participate in a deferred compensation
plan on the terms and conditions established by BOK Financial for senior
executives.

(h)
Executive hereby agrees to accept the foregoing compensation as the sole, full
and complete compensation to Executive for the performance of all duties of
Executive under this Agreement and for all services rendered by Executive to BOK
Financial or any affiliate of BOK Financial.



(5)
Term of Employment. The term (the “Term”) of Executive’s employment
(“Employment”) pursuant to this Agreement shall commence on the Agreement Date
(the “Commencement”) and shall continue thereafter provided that upon ninety
days prior written notice, either Party may terminate this Agreement.





--------------------------------------------------------------------------------




(6)
Termination of Employment. Notwithstanding the provisions of paragraph 5 of this
Agreement, the Employment may be terminated on the following terms and
conditions:



(a)
Termination by BOK Financial Without Cause. In the event BOK Financial
terminates Employment of Executive without cause during the Term or upon
termination of this Agreement as provided in Paragraph 5:

(i)
BOK Financial shall forthwith upon such termination (A) pay to Executive BOK
Financial’s standard severance pay for senior executives in effect at the time
of termination and, in addition, an amount equal to Executive’s then Annual
Salary payable in one lump sum payment, (B) the Executive shall be entitled to
receive any Additional Benefits accrued through, but not beyond the effective
date of such termination which are payable under the terms and provisions of
benefit plans then in effect in accordance with paragraph 4(c) above, (C)
Executive shall be entitled to receive pay for vacation in accordance with BOK
Financial’s then existing policy for terminating senior executives, (D) options
held by Executive under the BOKF 2003 Stock Option Plan and the BOKF 2009
Omnibus Incentive Plan shall vest shall be exercisable for a period of ninety
days following such termination as provided in such plans, (E) Restricted stock
held by Executive shall continue to be owned by the Executive, but shall remain
subject to all restrictions applicable to the restricted stock as provided under
the Executive Incentive Plan and the 2009 Omnibus Incentive Plan, and (F)
Executive shall be entitled to receive those amounts due Executive pursuant to
paragraph 8(b) and shall be bound by the Non-Solicitation Agreement (as
hereafter defined).

(ii)
If Executive is terminated for any reason other than for cause following a
Change of Control (as hereafter defined), BOK Financial shall pay Executive upon
such termination in one lump sum payment an amount equal to two times
Executive’s then Annual Salary at the time of termination in addition to an
amount equal to Executive’s then Annual Salary through, but not beyond the
effective date of the termination. This payment shall be in lieu of any payment
that would otherwise be paid pursuant to paragraph 6(a)(i)(A), but Executive
shall be entitled to the benefit of the other provisions of paragraph 6(a)(i).
As used herein, a Change of Control shall be deemed to have occurred if, and
only if:

(A)
George B. Kaiser, affiliates of George B. Kaiser, George B. Kaiser Foundation,
George Kaiser Family Foundation, and/or members of the family of George B.
Kaiser collectively cease to own more shares of the voting capital stock of BOK
Financial than any other shareholder (or group of shareholders acting in concert
to control BOK Financial to the exclusion of George B. Kaiser, affiliates of
George B. Kaiser, George B. Kaiser Foundation, George Kaiser Family Foundation,
and/or members of the family of George B. Kaiser); or,

(B)
BOK Financial shall cease to own directly and indirectly more than fifty percent
(50%) of the voting capital stock of BOKF, NA.

(b)
Termination by BOK Financial for Cause. BOK Financial may terminate the
Employment for cause on the following terms and conditions:

(i)
BOK Financial shall be deemed to have cause to terminate Executive’s Employment
only in one or more of the following events:

(A)
The Executive shall fail to substantially perform his obligations under this
Agreement (except as a result of Executive’s incapacity due to physical or
mental illness) after having first received notice of such failure and thirty
days within which to correct the failure;





--------------------------------------------------------------------------------




(B)
The Executive commits any act which is reasonably deemed to have been intended
by Executive to injure BOK Financial or any of its affiliates;

(C)
The Executive is charged, indicted or convicted of any criminal act or act
involving moral turpitude which BOK Financial reasonably deems adversely affects
the suitability of Executive to serve BOK Financial or any of its affiliates;

(D)
The Executive commits any dishonest or fraudulent act which BOK Financial
reasonably deems material to BOK Financial or any of its affiliates, including
the reputation of BOK Financial or any of its affiliates; or,

(E)
Any refusal by Executive to obey orders or instructions of the Chief Executive
Officer of BOK Financial or BOKF, NA, unless such instructions would require
Executive to commit an illegal act, could subject Executive to personal
liability, would require Executive to violate the terms of this Agreement, are
inconsistent with recognized ethical standards, or would otherwise be
inconsistent with the duties of an officer of a bank.

(ii)
BOK Financial shall be deemed to have cause to terminate Executive’s Employment
only when a majority of the members of the Board of Directors of BOK Financial
finds that, in the good faith opinion of such majority, the Executive committed
one or more of the acts set forth in clauses (A) through (E) of the preceding
subparagraph, such finding to have been made after at least twenty (20) business
days’ notice to the Executive and an opportunity for the Executive, together
with his counsel, to be heard before such majority. The determination of such
majority, made as set forth above, shall be binding upon BOK Financial and the
Executive.

(iii)
The effective date of a termination for cause shall be the date of the action of
such majority finding the termination was with cause. In the event BOK Financial
terminates Executive’s Employment for cause, (A) BOK Financial shall pay
Executive the Executive’s then Annual Salary through, but not beyond, the
effective date of the termination and (B) the Executive shall receive those
Additional Benefits accrued through but not beyond the effective date of such
termination which are payable under the terms and provisions of benefit plans
then in effect in accordance with paragraph 4(c) above, (C) BOK Financial shall
pay the Executive for vacation in accordance with BOK Financial’s then existing
policy for senior executives, and (D)Executive shall be entitled to receive
those amounts due Executive pursuant to paragraph 8(b) and Executive shall be
bound by the provisions of the Non-Solicitation Agreement.



(7)
Provisions Respecting Illness and Death. In the event Executive becomes disabled
as defined in Section 409A(a)(2)(C) of the Internal Revenue Code, BOK Financial
may terminate Executive’s Employment without further or additional compensation
being due the Executive from BOK Financial except Annual Salary accrued through
the date of termination, Additional Benefits accrued through the date of such
termination under benefit plans then in effect in accordance with paragraph 4(c)
above, and vacation in accordance with BOK Financial’s then existing policy for
senior executives, and the provisions of paragraph 8 shall apply. Without
limiting the generality of paragraph 4(c), Executive shall upon such termination
receive those benefits provided in BOK Financial’s long term disability policy
then in effect. In the event of the death of the Executive, the Employment of
the Executive shall automatically terminate as of the date of death without
further or additional compensation being due the Executive, except BOK Financial
shall pay to the estate of the Executive the Annual Salary in effect on the date
of death and accrued through the date of termination and the Additional Benefits
accrued through the date of such termination under benefit plans then in effect





--------------------------------------------------------------------------------




in accordance with paragraph 4(c) above. BOK Financial shall make the payments
due Executive in one lump sum within forty-five days following the date of
termination.


(8)
Agreement Not to Solicit. The provisions of this paragraph are hereafter called
the “Non-Solicitation Agreement”.

(a)
Executive agrees that, for a period of two (2) years following any termination
of the Employment for cause, and for a period of one (1) year following any
termination of the Employment for any reason other than cause (including
expiration of the Term), Executive shall not directly or indirectly (whether as
an officer, director, employee, partner, stockholder, creditor or agent, or
representative of other persons or entities) contact or solicit, in any manner
indirectly or directly, individuals or entities who were at any time during the
original or any extended Term clients of BOK Financial or any of its affiliates
for the purpose of providing banking, trust, investment, or other services
provided by BOK Financial or any of its affiliates during the Term or contact or
solicit employees of BOK Financial or any affiliates of BOK Financial to seek
employment with any person or entity except BOK Financial and its affiliates.
This Non-Solicitation Agreement shall not apply to ownership by Executive of up
to ten percent (10%) of the common stock of a corporation traded on the
facilities of a national securities exchange engaged in the banking business of
which Executive is not a director, officer, employee, agent or representative.

(b)
BOK Financial shall pay Executive, in addition to any other amounts which may be
due Executive, during each year in which the Non-Solicitation Agreement is in
effect, $3,000 payable in installments in arrears, less usual and customary
payroll deductions for FICA, federal and state withholding, and the like, at the
times and in the manner in effect in accordance with the usual and customary
payroll policies generally in effect from time to time at BOK Financial.
Notwithstanding the foregoing, the amounts due for the first six months of the
Non-Competition Agreement shall be paid in a lump sum as soon administratively
possible following such six month period if Executive is determined to be a
"specified employee as defined in Section 409A(a)(2)(B)(i).

(c)
Executive agrees that the Non-Solicitation Agreement and all the restrictions
set forth in this Non-Solicitation Agreement are fair and reasonable.

(d)
Executive agrees that (i) any remedy at law for any breach of this Non-
Agreement would be inadequate, (ii) in the event of any breach of this
Non-Solicitation Agreement, the terms of this Non-Solicitation Agreement shall
constitute incontrovertible evidence of irreparable injury to BOK Financial, and
(iii) BOK Financial shall be entitled to both immediate and permanent injunctive
relief without the necessity of establishing or posting any bond therefor to
preclude any such breach (in addition to any remedies of law to which BOK
Financial may be entitled).



(9)
Confidential Information. All references in this Section 9 to BOK Financial
shall include BOK Financial’s affiliates.

(a)
Executive acknowledges that, during the Term and prior to the Term, Executive
has had and will have access to Confidential Information (as hereinafter
defined), all of which shall be made accessible to Executive only in strict
confidence; that unauthorized disclosure of Confidential Information will damage
BOK Financial’s business; that Confidential Information would be susceptible to
immediate competitive application by a competitor of BOK Financial; that BOK
Financial’s business is substantially dependent on access to and the continuing
secrecy of Confidential Information; that Confidential Information is unique to
BOK Financial and known only to Executive and certain key employees and
contractors of BOK Financial; that BOK Financial shall at all times retain
ownership and control of all





--------------------------------------------------------------------------------




Confidential Information; and that the restrictions contained in this Section 9
are reasonable and necessary for the protection of BOK Financial’s business.
(b)
All documents or other records containing or reflecting Confidential Information
(“Confidential Documents”) prepared by or to which Executive has access are and
shall remain the property of BOK Financial. Executive shall not copy or use any
Confidential Document for any purpose not relating directly to Executive’s
Employment on BOK Financial’s behalf, or use or disclose any Confidential
Document to any party other than BOK Financial or its employees and shall not
sell Confidential Documents to any party. Upon the termination of this Agreement
or upon BOK Financial’s request before or after such termination, Executive
shall immediately deliver to BOK Financial or its designee (and shall not keep
in Executive’s possession or deliver to anyone else) all Confidential Documents
and all other property belonging to BOK Financial. This paragraph shall not bar
Employee from complying with any subpoena or court order, provided that
Executive shall at the earliest practicable date provide a copy of the subpoena
or court order to BOK Financial’s Chief Executive Officer.

(c)
During the Term and for a period of four (4) years thereafter, regardless of the
reason for termination of Executive’s employment, (i) Executive shall not
disclose any Confidential Information to any third party and (ii) Executive
shall use Confidential Information only in connection with and in furtherance of
Executive’s Employment by BOK Financial and on behalf of its affiliates.

(d)
As used herein, Confidential Information means all nonpublic information
concerning or arising from BOK Financial’s business, including particularly but
not by way of limitation trade secrets used, developed or acquired by BOK
Financial in connection with its business; information concerning the manner and
details of BOK Financial’s operations, organization and management; financial
information and/or documents and nonpublic policies, procedures and other
printed or written material generated or used in connection with BOK Financial’s
business; BOK Financial’s business plans and strategies; electronic files or
documents prepared by BOK Financial or Executive containing the identities of
BOK Financial’s customers (including their addresses and telephone numbers), the
nature and amounts of their assets and liabilities, and the specific individual
customer needs being addressed by BOK Financial; the nature of fees and charges
assessed by BOK Financial; nonpublic forms, contracts and other documents used
in BOK Financial’s business; the nature and content of any proprietary computer
software used in BOK Financial’s business, whether owned by BOK Financial or
used by BOK Financial under license from a third party; and all other nonpublic
information concerning BOK Financial’s concepts, prospects, customers,
employees, contractors, earnings, products, services, equipment, systems, and/or
prospective and executed contracts and other business arrangements. Confidential
Information shall not include (i) general skills and general knowledge of the
industry obtained by reason of Executive’s association with BOK Financial; (ii)
information that is or becomes public knowledge through no fault or action of
Executive; (iii) any information received from an independent third party who is
under no duty of confidentiality with respect to the information; or (iv) any
information that, on advice of counsel, Executive is required to disclose by law
or regulation.



(10)
Surrender of Records and Property. Upon termination of Executive’s employment
with BOK Financial for whatever reason, in addition to Executive’s obligations
pursuant to Paragraph 9(b), Executive shall deliver promptly to BOK Financial
all records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof that relate in
any way to the business, products, practices or techniques of BOK Financial or
any of its affiliates, and all other information of BOK Financial or any of its
affiliates, including, but not





--------------------------------------------------------------------------------




limited to, all documents that in whole or in part contain any information which
is defined in this Agreement as Confidential Information and which is in the
possession or under the control of Executive.


(11)
Compliance with Section 409A. This Agreement is subject to the following
provisions in order to ensure compliance with Section 409A of the Internal
Revenue Code of 1986, as amended (Section 409A”).



(a)
If any payment, compensation or other benefit provided to the Executive in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of Section
409A and the Executive is a specified employee as defined in Section
409A(2)(B)(i), no part of such payments shall be paid before the day that is six
(6) months plus one (1) day after the date of termination.

(b)
The Parties acknowledge and agree that Section 409A and its application, if any,
to the terms of this Agreement may be subject to change as additional guidance
and regulations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to the
Executive that would be deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A are intended to comply with
Section 409A. If, however, any such benefit or payment is deemed to not comply
with Section 409A, the Company and the Executive agree to renegotiate in good
faith any such benefit or payment (including, without limitation, as to the
timing of any severance payments payable hereof) so that either (i) Section 409A
will not apply or (ii) compliance with Section 409A will be achieved.

(c)
All payments required to be made by Bank hereunder to the Executive may be
adjusted to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Bank may reasonably determine should be withheld
pursuant to any applicable law or regulation.



(12)
Miscellaneous Provisions. The following miscellaneous provisions shall apply to
this Agreement:



(a)
All notices or advices required or permitted to be given by or pursuant to this
Agreement, shall be given in writing. All such notices and advices shall be (i)
delivered personally or (ii) delivered for overnight delivery by a nationally
recognized overnight courier service. Such notices and advices shall be deemed
to have been given (i) the first business day following the date of delivery if
delivered personally or (ii) on the date of receipt if delivered for overnight
delivery by a nationally recognized overnight courier service. All such notices
and advices and all other communications related to this Agreement shall be
given as follows:

If to BOK Financial:        
BOK Financial Corporation
Attn: Stanley A. Lybarger
Bank of Oklahoma Tower
P.O. Box 2300
Tulsa, Oklahoma 74192
Telephone No.: (918) 588-6000
Facsimile No.: (918) 295-6379
slybarger@mail.bok.com


and






--------------------------------------------------------------------------------




Chief Human Resources Officer
Attn: Stephen D. Grossi
Bank of Oklahoma Tower
P.O. Box 2300
Tulsa, Oklahoma 74192
Telephone No. 918- 595-3153




With a Copy to:    Frederic Dorwart
Old City Hall
124 East Fourth Street
Tulsa, OK 74103-5010
Telephone No.: (918) 583-9945
Facsimile No.: (918) 583-8251
FDorwart@FDLaw.com


If to Executive:    Donald T. Parker
5609 East 114th Street
Tulsa, Oklahoma 74137
Telephone No.: (918) 619-1275
dparker@mail.bok.com
                        
or to such other address as the Party may have furnished to the other Parties in
accordance herewith, except that notice of change of addresses shall be
effective only upon receipt.


(b)
This Agreement is made and executed in Tulsa, Oklahoma and all actions or
proceedings with respect to, arising directly or indirectly in connection with,
out of, related to or from this Agreement, shall be litigated in courts having
situs in Tulsa, Oklahoma.

(c)
This Agreement shall be subject to, and interpreted by and in accordance with,
the laws of the State of Oklahoma without regard to its conflict of law
provisions.

(d)
This Agreement is the entire Agreement of the Parties respecting the subject
matter hereof. There are no other agreements, representations or warranties,
whether oral or written, respecting the subject matter hereof, except as stated
in this Agreement.

(e)
This Agreement, and all the provisions of this Agreement, shall be deemed
drafted by all of the Parties hereto.

(f)
This Agreement shall not be interpreted strictly for or against any Party, but
solely in accordance with the fair meaning of the provisions hereof to
effectuate the purposes and interest of this Agreement.

(g)
Each Party hereto has entered into this Agreement based solely upon the
agreements, representations and warranties expressly set forth herein and upon
her or his own knowledge and investigation. Neither Party has relied upon any
representation or warranty of any other Party hereto except any such
representations or warranties as are expressly set forth herein.

(h)
Each of the persons signing below on behalf of a Party hereto represents and
warrants that he or she has full requisite power and authority to execute and
deliver this Agreement on behalf of the Parties for whom he or she is signing
and to bind such Party to the terms and conditions of this Agreement.

(i)
This Agreement may be executed in counterparts, each of which shall be deemed an
original. This Agreement shall become effective only when all of the Parties
hereto shall have executed the original or counterpart hereof. This Agreement
may be executed and delivered by a facsimile transmission of a counterpart
signature page hereof.





--------------------------------------------------------------------------------




(j)
In any action brought by a Party hereto to enforce the obligations of any other
Party hereto, the prevailing Party shall be entitled to collect from the
opposing Party to such action such Party’s reasonable litigation costs and
attorneys fees and expenses (including court costs, reasonable fees of
accountants and experts, and other expenses incidental to the litigation).

(k)
This Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective heirs, personal representatives, successors and
assigns.

(l)
This is not a third party beneficiary contract, except BOK Financial (including
each affiliate thereof) shall be a third party beneficiary of this Agreement.

(m)
This Agreement may be amended or modified only in a writing, as agreed to by the
Parties hereto, which specifically references this Agreement.

(n)
A Party to this Agreement may decide or fail to require full or timely
performance of any obligation arising under this Agreement. The decision or
failure of a Party hereto to require full or timely performance of any
obligation arising under this Agreement (whether on a single occasion or on
multiple occasions) shall not be deemed a waiver of any such obligation. No such
decisions or failures shall give rise to any claim of estoppel, laches, course
of dealing, amendment of this Agreement by course of dealing, or other defense
of any nature to any obligation arising hereunder.

(o)
In the event any provision of this Agreement, or the application of such
provision to any person or set of circumstances, shall be determined to be
invalid, unlawful, or unenforceable to any extent for any reason, the remainder
of this Agreement, and the application of such provision to persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, or unenforceable, shall not be affected and shall continue to be
enforceable to the fullest extent permitted by law.

(p)
None of the compensation or other payments to Executive provided for in, or that
may be made pursuant to, this Agreement are intended by the Parties to be
deferred compensation within the meaning of Section 409A. If, however, the
Executive is a " specified employee" as defined in Section 409A(a)(2)(B)(i),
then the other provisions of this Agreement notwithstanding, no compensation
that is "deferred compensation" within the meaning of Section 409A shall be paid
to Executive sooner than six months and one day following the date of Executive
s separation from service from the Company, as such date is determined in
accordance with Section 409A.

Dated as of the Agreement Date.
 
BOK Financial Corporation
 
 
 
/s/ Stanley A. Lybarger
 
Name: Stanley A. Lybarger
 
Title: President and Chief Executive Officer
           
      
 
Executive
 
 
 
/s/ Donald T. Parker
 
Individually







